   Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 1 of 19 PageID #: 3150
   RECEIVED
    JAN - 7 2018
                     IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
  U. S. DISTRICT COURT
EASTERNDISTRICTOFMO                 STATE OF MISSOURI
         ST.LOUIS




     DR. PATT MCGUIRE                                    )
                                                         )
             Plaintiff,                                  )
                                                         )
                                                         )
     v.                                                  )    Complaint
                                                         )    Civil Action No. 4:17-02818
                                                         )    (Additional charges to current case)
     Cynthia Lou Hoemann, Priscilla F. Gunn,             )
     Veritext Legal Solutions, St. Louis County          )
                                                         )
             Defendants                                  )



                                     I.JURISDICTION & VENUE (B)

      1.     This is a criminal/civil action authorized by Section 575.l 00 Tampering with physical
     evidence secured by the 2013 Missouri Revised Statutes, 14th Amendment, 42 U.S.C. Section
     1983 to redress the deprivation, under color of state law, of rights secured by the Constitution of
     the United States. This court has jurisdiction because Missouri circuit courts are courts of
     original civil and criminal jurisdiction. The court has jurisdiction under28 U.S. Code § 1332(a)
     - Diversity of citizenship; amount in controversy; costs - "The district courts shall have original
     jurisdiction of all civil actions where there mater in controversy exceeds the sum of value of$
     75,000, exclusive of interest and costs, .. . " Plaintiff seeks declaratory judgment pursuant to Rule
     57 Declaratory Judgment - under 28 U.S.C. 2201. Rules 38 and 39 govern a demand for ajury
     trial. Plaintiff seeks declaratory relief pursuant to 28 U.S.C. Section 2201 and 2202. Plaintiffs
     claims for punitive damages are authorized by F.R.C.P 8(a). Plaintiffs claims for damages and
     losses are authorized by F.R.C.P. 9(b).
     2.     The Circuit Court of the County of St. Louis State of Missouri is the appropriate venue
     under 28 U.S.C. Section 1391 (b)(2) because it it where the events giving rise to this claim
     occurred.
                                              II.PLAINTIFF(C)
        3.      Plaintiff, Dr. Patt McGuire, is and was at all times mentioned herein a resident of the
       State of Missouri, the Plaintiff in the employment discrimination case the deposition was being
                 taken for. She is currently the Plaintiff in this case in St. Louis, Missouri.




                                           Dr. McGuire       Page 1 of 6
Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 2 of 19 PageID #: 3151



                                       III.DEFENDANTS (D)
  4.      Defendant, Cynthia Lou Hoemann, is the Assistant County Counsel of the St. Louis
  County. She is legally responsible for representing St. Louis County in legal matters under its
  jurisdiction.
  5.      Defendant, Priscilla F. Gunn, is the Assistant County Counsel of the St. Louis County.
  She is legally responsible for representing St. Louis County in legal matters under its
  jurisdiction.
  6.       Defendant, Veritext Legal Solutions, is the litigation services St. Louis County used to
  facilitate the depositions on the Plaintiff, Dr. Patt McGuire. They were legally responsible for
  conducting St. Louis County' s legal matters related to assigned depositions to them for the
  appointed time.
  7.      Defendant, St. Louis County-Genevieve Frank, is the employer of the Plaintiff. They are
  legally responsible for representing themselves in legal matters under its jurisdiction.
  8.    Each defendant is sued individually and in her/its official capacity. At all times
  mentioned in this complaint each defendant acted under the color of state law.
                                            IV.FACTS (E)
  9.      Section 11-16 are to serve as the "short and plain statement" requirement of the F.R.C.P
  Rule 8.
  10.     Per Presiding Honorable Judge Catherine D. Perry, United States District Judge, in her
  MEMORANDUM AND ORDER, dated November 26, 2018, " .... Defendants may take an
  additional seven hours of deposition of plaintiff.. .. " Both the Plaintiff and Defendants counsels
  agreed to meet December 17, 2018 at 9:00 a.m. at their office, 41 S. Central Avenue, St. Louis,
  MO 63105. The deposition began on time at 9:00 a.m. Present at the deposition were the
  following person(s): Cynthia Lou Hoemann (Assistant County Counsel for St. Louis County),
  Priscilla F. Gunn (Assistant County Counsel for St. Louis County), Cheryl Campbell (Defendant
  in Plaintiffs employment discrimination case), and Jeanne Pedrotty (Veritext Legal Solution's
  court reporter).
   11 .    During the deposition which was being conducted by Cynthia Lou Hoemann and assisted
   by Priscilla F. Gunn four (4) documents were presented to the Plaintiff, Dr. Patt McGuire,
   exhibit #28, #29, # 16, and #24. Two (2) were new documents which means they were not used
   in the June 25, 2018 deposition. They were the Memorandum and Order dated November 26,
   2018 and Plaintiff's Amended Petition (Complaint and Exhibits-Permission Granted by the
   Judge Kristine Allen Farr date December 8, 2017. The other two (2) were used during a
   deposition conducted on Dr. McGuire back on June 25, 2018 by Cynthia Lou Hoemann and
   Priscilla D. Gunn (Assistant Counsels for St. Louis County). They were Dr. McGuire' s 2017
   Performance Evaluation and a letter addressed to Kelly Landaker signed by Dr. McGuire.
   12.      Immediately, Dr. McGuire noticed that document# 24 was not a copy of her original
   letter presented to Kelly Landaker nor was it a copy of the original letter submitted as evidence
   to the counsels of her employment discrimination case. Immediately after take note of this, Dr.
   McGuire requested ten (10) minutes to verify the document handed to her by Cynthia Lou
   Hoemann. Both she and Priscilla F. Gunn agreed to the requested time and they left out of the

                                        Dr. McGuire    Page 2 of 6
Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 3 of 19 PageID #: 3152



  room to grant Dr. McGuire time requested. However, four (4) minutes into the requested time
  both counsels and Cheryl Campbell interrupted Dr. McGuire with dialogue of distraction and
  rudeness. Dr. McGuire objected to the interruption, detracting and rudeness dialogue. Dr.
  McGuire requested to go back on record because the behavior from both counsels was sudden,
  baseless, and suspicious. The transcript will show Dr. McGuire' s objection and position. The
  actual document presented to Dr. McGuire was not preserved by Veritext' s court reporter. The
  actual document has been compromised due to the flawed policy and procedure of Veritext.
  Their client, St. Louis County was able to remove a "tangible" piece of evidence without any
  checks and balances from Veritext. The plaintiff relied on Veritext' s policy and procedure to
  protect her from tampering of physical evidence from beginning to ending of the deposition on
  December 17, 2018. When Dr. McGuire went to review the transcript and the four exhibits used
  in her deposition, she was faced with an incomplete review. Exhibit # 16 and # 24 were missing
  and that was violation of plaintiffs rights and constituted a due process, equal protection, and
  deprive of person of life, liberty, or property under the fourteenth amendment to the United
  States Constitution.


  13.    Dr. Patt McGuire went into Veritext Legal Solutions on December 21 , 2018 to read, sign,
  and make corrections, if needed, the deposition transcript for December 17, 2018 deposition on
  Dr. McGuire. A letter from Veritext Legal Solutions was post marked on December 20, 2018,
  requesting Dr. McGuire to call their office to make arrangements. (SEE EXHIBIT "A")
  14.      Pat Loud, the receptionist, greeted Dr. Patt McGuire upon arrival. She then called for
  Mary Gaal, Office Manager, when Dr. McGuire requested to have all four (4) exhibits presented
  (exhibits 28, 29, 16, and 24) to Dr. McGuire in the deposition on December 17, 2018 because she
  was only able to see two (2) documents attached to the transcript of Dr. McGuire' s December 17,
  2018 deposition. It was at that time Dr. McGuire requested for the second time to see all four
  documents. Pat Loud rechecked and discovered that only exhibit 28 and 29 were scanned in with
  the transcript. She did look through the transcript and found out there were two other exhibits
  noted in the transcript but not scanned in. By this time, Mary Gaal made over to the front desk to
  assist with Dr. McGuire' s request. Mary Gaal then reviewed the transcript of December 17,
  2018 and confirmed that four (4) exhibits were used during the December 17, 2018 deposition.
  Mary Gaal asked Dr. McGuire to allow her some time to look into why only two (2) of the four
  (4) exhibits were not scanned in with the transcript. Latter, Mary Gaal came into the room when
  Dr. McGuire was looking over the December 17, 2018 deposition. Mary Gaal began to explain
  to Dr. McGuire why there were only two (2) documents scanned in with the deposition for
  December 17, 2018.
  15.     Mary Gaal stated to Dr. Patt McGuire that it is the policy of her company to not keep any
  exhibits "referred" to from any previous deposition. Dr. McGuire asked her for a copy of her
  company's policy that states that after she verbally explained her company' s policy. However,
  she never produced a copy of her company's policy. See the following exhibits pulled my Dr.
  McGuire on January 5, 2018 from Veritext Legal Solutions website on their policy for the
  services they provide for Documentation and Exhibits. If Dr. McGuire is able to get an official
  copy of their policy on these topics, she will file it with the circuit court of St. Louis County.
  See the following exhibits:
   B.     Exhibit Solutions

                                       Dr. McGuire   Page 3 of 6
Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 4 of 19 PageID #: 3153



 C.     ACT Advance Case Exhibits
 D.     Loading Potential Files & Exhibits (Exhibit Share Tutorial)
 E.     Exhibit Solutions Capture from Our Court Reporter Company (Preserve a Witness' s
        Mouse Actions and Keystrokes with video)
 F.     Deposition Services


         "Upon information and belief' I believe the defendants premeditated a plan to present
 tampered with physical documentation to me because they did not expect me to bring my
 original document with me to the deposition. "Upon information and belief' that is why
 Cynthia Lou Hoemann asked me about three (3) times after she interrupted my requested
 ten (10) minutes. "Upon information and belief' this is why neither of the counsels waited to
 review the documents before ending the deposition. "Upon information and belief' I believe
 after they presented the tampered physical evidence to me and left out of the room, they came up
 with the plan after they left the room to enter back into the room before the end of the requested
 time by the plaintiff to retrieve the fake document and discard of it. "Upon information and
 belief' the defendants counsels took drastic steps by ending the deposition early, at 10:32 a.m. ,
 because they knew they had violated the plaintiffs Constitutional, statutory rights and the law.
 "Upon information and belief' I believe that Veritext' s policy and procedure of deposition is
 flawed and it opened the door to the violations committed against the Plaintiff.
                                         V.LEGAL CLAIM (G)
 16.    Plaintiff reallege and incorporated by reference paragraphs 1-15.
 17.    The 575.100 - Tampering with physical evidence -penalties violated plaintiff Dr. Patt
        McGuire' s right and constituted a due process violation, equal protection, and deprive of
        life, liberty, or property under the fourteenth amendment to the United States
        Constitution.
 18.    The plaintiff has no plain, adequate or complete remedy at law to redress the wrongs
        described herein. Plaintiff has been and will continue to be irreparably injured by the
        conduct of the defendants unless this court grant the declaratory relief with plaintiff is
        seeks.
                                   VI.PRAYER FOR RELIEF (H)
 WHEREFORE, plaintiff respectfully prays that this count enter judgment granting plaintiff:
 19.    A declaration that the acts and omissions described herein violated plaintiffs right under
        the Constitution, statutory rights, and law of the United States.
 20.    Punitive damages in the amount of $2 Million (total of $8 Million) against each
        defendant.
 21.    Damages
 22.    Loss
 23 .   A jury trial on all issues triable by jury.

                                        Dr. McGuire   Page 4 of 6_
Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 5 of 19 PageID #: 3154



  24.      Plaintiffs costs in this suit.
  25.      Any additional relief this court deems just, proper, and equitable.




  Dated:   ~~~~~~~~~~~~~~~~~~~~~~




           Respectfully submitted,




           Dr. Patt McGuire
           10164 Ventura Dr.
           St. Louis, MO 63136



                                            VERIFICATION (J)

          I have read the foregoing complaint and hereby verify that the matters alleged therein are
  true, except as to matters alleged on information and belief. And, as to those, I believe them
  to be true. I certify under penalty of perjury that the foregoing is true and correct.


           Executed at St. Louis, MO on January 5, 2018



           Dr. Patt McGuire




                                            Cynthia Lou Hoemann
                                            Assistant County Counsel
                                            41 S. Central Ave.
                                            St. Louis, MO 63101
                                            Priscilla F. Gunn
                                            Assistant County Counsel
                                            41 S. Central Ave.
                                            9th Floor

                                            Dr. McGuire   Page 5 of 6
Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 6 of 19 PageID #: 3155



                                 St. Louis, MO 63105
                                 Veritext Legal Solutions
                                 1100 Superior Ave
                                 Suite 1820
                                 Cleveland, Ohio 44114
                                 St. Louis County - Genevieve Frank
                                 41 S. Central Ave
                                 9th Floor




                                ~at ~           Dr. Patt McGuire




                                 Dr. McGuire   Page 6 of 6
Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 7 of 19 PageID #: 3156
                                                                    Page 329

     1                                  Veritext Legal Solutions
                                            1100 Superior Ave
     2                                           Suite 1820
                                          Cleveland, Ohio 44114
     3                                     Phone: 216-523-1313
     4      To: Dr. Patt McGuire
                  10164 Ventura Ave, St. Louis, MO 63136
     5

            Case Name: Dr. Patt McGuire v. St. Louis County, Et Al
      6
            Veritext Reference Number: 3150550
      7

            Witness:      Dr. Patt McGuire , Vol II             Deposition Date:
      8     12/17 /2018
      9     Dear Sir/Madam:
     10     The deposition transcript taken in the above-referenced
     11     matter, with the reading and signing having not been
     12     expressly waived, has been completed and is available
     13     for review and signature.        Please call our office to
     14     make arrangements for a convenient location to
     15     accomplish this or if you prefer a certified transcript
     16      can be purchased.
     17      If the errata is not returned within thirty days of your
     18      receipt of this letter, the reading and signing will be
     19      deemed waived.
     20
     21      Sincerely,
     22
     23      Production Department
     24
     25      NO NOTARY REQUIRED IN CA

                                     Veritext Legal Solutions
          www .veritext.com                                              888-391-3376
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 8 of 19 PageID #: 3157
1/5/2019                                                           Exhibit Solutions




           VERITEXT
             Access MyVeritext Client Portal

               Username                      Password

                     Log in




                                              EXHIBIT


                           EXHIBIT CAPTURE
                      Display electronic documents to a
                      witness during a deposition and record
                      mouse movements and keystrokes on
                      the computer in realtime. Create a
                      video file of the witness's manipulation
                      of the computer screen. Capture mouse
                      movements, inter-cell calculations,
                      drop-downs and formulas within
                      spreadsheets. Synchronize the file to
                      the transcript, display in a stand-alone
                      viewer or view using standard
                       presentation software. Useful for all
                      types of Native Evidence such as Java,
                       Source Code, CAD files, Google Earth
                       Fly-ins, and all Native Medical Evidence.

                       Read More


https://www.veritext.com/services/exhibit-solutions/                                            1/3
            Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 9 of 19 PageID #: 3158
1/5/2019                                                               Exhibit Solutions

                        View more Exhibit CaP.ture ExamP-les




                                                    ACE (ADVANCED CASE EXHIBITS)
                    , Gain a single package of all ofyour case exhibits

                        Advanced Case Exhibits (ACE) is a single package containing all of your exhibits for a case. Exhibits
                        are organized chronologically with a descriptive index rolled up into a handy PDF, hyperlinked
                        and searchable by keyword. Portable and accessible from any computer, tablet or mobile device
                        - ACE is an excellent tool for any multi-party case.

                        Read More


                                                         PAPERLESS EXHIBITS
                        Seamless electronic exhibit management in realtime.

                        A secure Internet-based method of marking, viewing and maintaining exhibits electronically.
                        Simply upload all potential exhibits from your computer, or directly from Relativity®. Replace
                        boxes and binders of exhibits and carry just your laptop or iPad to your deposition, arbitration or
                        hearing.

                        Read More


                                                           VIDEO EXHIBiTS
            .   ,   I
                        Turn-key production of video exhibits
   \    •           J

       ~                Prepare powerful exhibits such as event reconstructions, day-in-the-life video recordings, site
                        inspections, and other vehicles to support your case. Our professional video staff is experienced
                        in the preparation of videos suitable for litigation, and maintains the most comprehensive
                        production and editing facilities in the industry. We can edit what you already have or start from
                        scratch beginning with our own staff and vision .




                          MULTIMEDIA POWER
                            DEPOSITIONS
                        Veritext Multimedia Deposition offers a
                         powerful and integrated set of
                         multimedia exhibit tools to engage
                         viewers and present the story of your
                         case more effectively. Using picture-in-
                                                                               --
                                                                                                                                2/3
 https://www.veritext.com/services/exhibit-solutions/
            Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 10 of 19 PageID #: 3159
1/5/ 2019                                                                          Exhibit Solutions

                         picture technology to display exhibits
                         simultaneously with the deponent,
                         powerful courtroom-ready video can be
                         created showing deponent reaction to
                         exhibits or to mark or point to key areas
                         of each exhibit displayed. Exhibits are
                         managed through a central console and
                         can be displayed throughout the
                         deposition room as well as to remote
                         participants.

                         Read More




             :~   Cooyr•ght - Veritext Legal Solutions   1   Disclaimer ' Po ;ered By Top Washington DC SEO CompanY. for Legal Services
             Ql[porate Court Reporting Services        I Court ReRorter New York I ~g~g@Rhfil I San Francisco Court Reporters
             Qfposition Services




 https://www.veritexLcom/services/exhibit-solutions/                                                                                      3/3
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 11 of 19 PageID #: 3160
1/5/2019                                                                                ACE (Advanced Case Exhibits)




                                                                                                                                                                           c
                          THINK OUTSIDE THE BANKERS BOX.
                   -.dv3nced    ·-:a')~ =Yi: 1 t;1~s   \ACE; is    2 slr.g!:=. f 1 3CkcH;e C:.'n:.3i .. 1 •rg         311   c,~   y.J   J · C25~ t:n;- ::~JILS ::"i::~   its ,;r:.
            . · r~ar Li_".€'0 ci11 oqolr151caHv    \·Vilh   2 .4 e~ci   i::,tive   ·n--J~,Y 2r·1.i r ::il.?d   '-·P   :r~1J)   c i1a ,jy cc,c:       ~-j~iDt:d1n~ea, '.JC~'d ~--1d

              -221-cnabie bv      ~ey·.\ .-,rtj.   !ts PJF     fon~a( r..1~!~.:--:s      t 2Jci'_, ZCL::'.S )·t:i!e fro"'d          ~-1r·y ·:or·if)_1lf!i",   tahJ.::.t, o:· n1Jb J.:i




                                                                                            r




 https:/ /www.veritext.com/services/ ace/                                                                                                                                                2/3
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 12 of 19 PageID #: 3161
1/5/2019                                                                     ACE (Advanced Case Exhibits)




                                    ADD ACE TO YOUR NEXT CASE!


           •'f'   Cooyr ght - Veritext Legal Solutions   ! Disclaimer   ; Po'·'ered By !Qp Washington DC SEO ComP-2..0Y. •or ]&gal Services
           ~.rnorate      Court Regorting Services   I Court Regorter New York l      Legal Videograi;ihers   i San Francisco Court Re12orters
           Degosition Services




                                                                                                                                                 3/3
 https://www.veritext.com/services/ace/
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 13 of 19 PageID #: 3162
1/5/2019                                                            Loading Potential Files & Exhibits




           VERITEXT              LE GAL SOLUTIONS
                                                                                                         p
             Access MyVeritext Client Portal

                Username                     Password

                      Log in




                                                              Exhibit Share Tutorial




https://www.veritextcom/exhibit-share-tutoriaHoading-files/                                                  1/2
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 14 of 19 PageID #: 3163
115/2019                                                                 Loading Potential Files & Exhibits




                                        AUGU ST 16, 2017                                                 AUGUST 16, 2017




                      •                 At the Depo (For The
                                        Court Reporter)

                                        AUGUST 16, 2017                                •                 At the Depo (For The Taking
                                                                                                         Attorney)

                                                                                                         AUGUST 16, 2017




                      •a                                                               •
                                        At the Depo (For The                                             Loading Potential Files & Exhibits
                                        Witness)

                                        AUGUST 16, 2017                                                  AUGUST 14, 2017




                                                                                       •
                                        At the Depo (For                                                 Setting up an Account
                                        Participating Parties)




            ©Copyright - Veritext Legal Solutions       I Disclaimer I PovJered By Toi:;i Washington DC SEO ComRanY. for Legal Services
            ~Q,morate Court ReR.Q!li.og Services      I CQurt Reporter New York I Legal Videog1:2Rb.fil I San Francisco Court ReRorters   '
            DeRosition Services




 https://www.veritextcom/exhibit-share-tutoriaHoading-files/                                                                                  212
1/5/2019Case:      4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 15 of 19 PageID #: 3164
                                                              Exhibit Solutions Capture from Our Court Reporter Company


                                                                                                                          ; ,C2-8 Y-376


                        CDJTALword
                                                                                                                          t:;:


           PRESERVE A WITNESS'S MOUSE ACTIONS
           AND KEYSTROKES WITH VIDEO
           Capital Reporting Company Native Capture service enables attorneys to display electronic documents to a
           witness during a deposition and record mouse movements and keystrokes on the computer screen in
           realtime.

            • Video- Create a video file of the witness's manipulation of the computer screen

            • Capture- Capture mouse movements, inter-cell calculations, drop-downs and formulas within
               spreadsheets

            • Sync- Synchronize file to the transcript. display in a stand-alone viewer or view using standard trial
               presentation software

            • Images- Produce high-quality images instead of externally videotaping a computer screen
            • Cohesive Evidence- Useful for all types of Native Evidence such as Java, Source Code, CAD files,

            • Google Earth Fly-ins, and all Native Medical Evidence

            • Video Synchronization- Couple with videography to capture the witness's reactions as they click

            • Paperless Exhibits- Seamless electronic exhibit management in realtime.

            • Video Exhibits- Turn-key production of video exhibits

            • XMS (Exhibit Management Solutions)- Organize, present, and store exhibits electronically


           Contact your local sales representative to receive a demonstration or schedule your next deposition with
           Native Capture! Capital Reporting Company provides superior court reporting and litigation services to
           the legal industry. With a proven track record of industry excellence, Capital Reporting Company is the
https:/ /www.capitalreportingcompany.com/ services/exhibit-solutions/                                                                     1/2
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 16 of 19 PageID #: 3165
1/5/2019                                                    Exhibit Solutions Capture from Our Court Reporter Company

           established leader in providing technology-driven deposition and litigation support services to law firms
           and corporations. For more information, go to www . callli2ke.portjngcom~Y.·COm or click the videos
           below!


                  Learn More




           £:Copyright 2016 Cap1ral Repon::nc; Cornr-aPy - Ail RighLs ReseiveJ i Powered By· Matador Solutions

           No Advice Intended. This website includes general information, which should not be considered advice. Information found
           on this site may not reflect current standards for the field of practice discussed herein. For specific advice related to your
           needs, contact a licensed, practicing specialist. Do not rely on any statements contained herein.Furthermore, you should
           recognize that websites for legal, medical. therapeutic, accounting, and other related specialties may have information which
           is very technical in nature. You should seek out the advice and counsel of a specialist if you are in need, and not solely rely on
           any information contained herein.


           Othe1· Resour·:es
           A:nerican Bar Assoc1ar on : The .L\iTterican L..d'/'Y'=r   1
                                                                          !\!~t1ona1 La.;.ryers   /•.ssocalion t   -:3·~:yers ':\/;tr.out Bo· ... ti"s   l f·d1-:en_a;i


           Worldwide    I DC Personal lni.Y..IY. AttorneY. I Car Accident La~er DC ! Washington DC Auto Accident Law_gr




                                                                                                                                                                          2/2
  https://www.capitalreportingcompany.com/services/exhibit-solutions/
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 17 of 19 PageID #: 3166
1/5/2019                                             Deposition Services   I Veritext Legal Solutions




           VERITEXT
               ~L EGAL SOLUTIO N S


             Access MyVeritext Client Portal

               Usemame                    Password

                     Log in




                                                                  i,.j SE rz'v




                                                                                                        1/3
  https://www.veritext.com/depositions/
           Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 18 of 19 PageID #: 3167
1/5/2019                                                 Deposition Services   I Veritext Legal Solutions




                                   VERITEXT LEGAL SOLUTIONS
                                      DEPOSITION SERVICES
            When you need to find the best deposition services, it is imperative to find a deposition provider who can
             give you a variety of different services to fit your needs - all while ensuring timeliness and accuracy. At
            Veritext, we believe that our clients deserve to have the best possible services that can be customized to
                                                         fit their exact needs.

             We understand that there are many factors at play when it comes to handling depositions. You need to
            have transcripts that are available quickly, but you also need to make sure that the transcripts are written
              with as much accuracy as possible. You'll want to have secure platforms for sending documents that
            contain personal information, possibly including medical and financial information, but you also need to
             be able to find records of your documents easily, and share them with members of your team virtually.

             When you choose to work with the network of court reporters and transcriptionists at Veritext, here are
                            just a few of the most essential depositions services that you'll have access to:



            Court Reporting: Our court reP-orter services are as varied and flexible as the testimonies themselves. We
            understand that it takes a lot of practice and skill to be a great court reporter, and our network of
            reporters is undoubtedly some of the most talented around. We can provide both national and
            international reporting coverage through the network of dedicated court reporters and with the


https://www.veritexLcom/depositions/                                                                                       2/3
        Case: 4:17-cv-02818-CDP Doc. #: 176-1 Filed: 01/07/19 Page: 19 of 19 PageID #: 3168
1/5/201 9                                                      Deposition Services   I Veritext   Legal Solutions

            assistance of our certified partner organizations. No matter where a testimony takes place, you can be
            sure that you're receiving the most accurate transcription.



            Real-Time Deposition Transcripts: With real-time transcription services, you'll have access to the
            deposition transcript while the testimony is ongoing and you'll also be able to leave the testimony with a
            rough draft copy in hand. This is one of the most beneficial depositions services we provide here at
            Veritext because, as you probably already know, some legal procedures simply can't be put on hold until
            a complete and polished transcript is available. Of course, you'll also have access to the final copy once it's
            complete!



            Conference Centers: Our team of IT experts has made sure that court reporting services aren't the only
            depositions services that Veritext clients know and love. Our high-tech conference centers come
            equipped with features like videography, transcript synchronization, and secure platforms for sending
            and receiving sensitive documents. Our technicians are on-site to help you set everything up and to
            provide ongoing tech support, administrative support, and even food and beverages for your team.



            Remote Deposition Recording: Our state-of-the-art technology allows many parties to attend the same
            deposition without actually being present in the same place. Using webcams desktop computers and
            mobile devices, individuals can "attend" a deposition virtually through our digital meeting room. Up to
            100 participants can be included in the same deposition at once.



            CONTACT US FOR DEPOSITION SERVICES
            For more information about our services, contact Veritext via phone at 800-567-8658, or visit us on line.
            We're positive that when you start using our depositions services, you won't want to work with any other
            deposition transcript provider.

                 Veritext Lega l Solutions
                 Rating:                  5 I 5 st ars

                 Rated By Google User
                 Quality court reporting services.




            cg Copyright - Veritext Legal Solutjons j Djsclajmer I Poh·ered By !Qp Washington DC SEO ComPfillY. for .L.egal Services
            Corgorate Court Regorting Services j Court ReQorter New York     I j&g~g@phers I San Francjsco Court Rel2Q..!1lli
            Deposition Services




https://www.veritexlcom/depositions/                                                                                                   3/3
